Title: From James Madison to Congress, 6 January 1814
From: Madison, James
To: Congress


        
          January 6th 1814
        
        I transmit for the information of Congress, copies of a letter from the British Secretary of State for Foreign Affairs, to the Secretary of State, with the answer of the latter.
        In appreciating the accepted proposal of the Government of Great Britain for instituting negociations for peace, Congress will not fail to keep in mind, that vigorous preparations for carrying on the war, can in no respect impede the progress to a favorable result; whilst a relaxation of such preparations, should the wishes of the United States for a speedy restoration of the blessings of peace be disappointed, would necessarily have the most injurious consequences.
        
          James Madison
        
      